Exhibit 10.6




WEC ENERGY GROUP
SHORT‑TERM PERFORMANCE PLAN
As Amended and Restated Effective as of January 1, 2019






--------------------------------------------------------------------------------





WEC ENERGY GROUP
SHORT‑TERM PERFORMANCE PLAN
The Plan was established effective January 1, 1992 and is known as the "WEC
Energy Group Short‑Term Performance Plan" (the "Plan"). Prior to January 1,
2016, the Plan was known as the Wisconsin Energy Corporation Short‑Term
Performance Plan. The Plan was amended and restated effective as of August 15,
2000. The Plan was further amended and restated effective as of January 1, 2005
to (1) preserve certain pension make‑whole benefits derived from compensation
paid and credited before January 1, 2005 provided the benefits were otherwise
vested as of December 31, 2004 and therefore exempt from section 409A of the
Internal Revenue Code of 1986, as amended (the "Code"), and (2) specify payment
of Plan awards pursuant to the short‑term deferral rules of Treasury Regulation
section 1.409A‑1(b)(4). The Plan was further amended and restated effective as
of January 1, 2010 to provide for the accrual and payment of short‑term dividend
equivalents pursuant to section 6. Effective January 1, 2016, the Plan is again
amended and restated to reflect a change in the name of the Company, to remove
short-term dividend equivalents and to reflect administrative changes. Effective
January 1, 2019, the Plan is amended to change the method for designating a
beneficiary and to clarify the Chief Executive Officer’s authority to adopt Plan
amendments.
1.
Purpose and Objectives

The purpose of this Plan is to provide an annual incentive compensation plan
which permits the awarding of annual cash bonuses to eligible employees of WEC
Energy Group, Inc. (the "Company") (Prior to June 29, 2015, the Company was
known as Wisconsin Energy Corporation) and/or its subsidiaries, based on the
achievement of pre‑established performance goals which promote the achievement
of shareholder, customer and employee‑focused objectives while recognizing
individual performance.
2.
Eligibility

(a)
Definition of a "Participant"

The term "Participant" as used in this Plan refers to any key employee of the
Company and/or its subsidiaries who is designated for participation in the Plan
annually by the Chief Executive Officer of the Company, the Company's Board of
Directors (the "Board") or the Compensation Committee of the Board
(the "Committee"). Employees designated as Participants of the Plan shall be so
notified in writing, and shall be apprised of the performance goals and related
target awards for the relevant Plan Year. For purposes of the Plan, the "Plan
Year" is the calendar year.
(b)
Partial Plan Year Participation

Generally, Participants will be in the active employ of the Company prior to the
first day of any Plan Year, but an individual who becomes employed after that
date may be designated as a Participant.
37753496v3


1

--------------------------------------------------------------------------------




In that event, such Participant's final award shall be prorated based upon the
number of full calendar months of eligibility during such Plan Year. The Chief
Executive Officer, the Board or the Committee shall have full discretion to
determine the proper calculation for such proration, or adjust the target and/or
performance awards.
3.
Award Determination

(a)
Target Award Level

Prior to the beginning of each Plan Year or as soon as practicable thereafter,
the Chief Executive Officer, the Board or the Committee shall approve a target
award for each Participant. The established target award shall vary in relation
to the Participant's responsibilities and influence on achievement of short‑term
goals. In the event a Participant's responsibilities change during a Plan Year,
the Participant's target award may be adjusted to reflect the level of
responsibility at the end of the Plan Year.
(b)
Performance Goals

Prior to the beginning of each Plan Year, or as soon as practicable thereafter,
performance goals for that Plan Year shall be established with the approval of
the Chief Executive Officer, the Board or the Committee. The goals may be based
on any combination of corporate, subsidiary, divisional, and/or individual
goals. More than one performance goal may be established, and multiple goals may
have the same or different weightings. Various achievement levels of performance
for each performance goal may be established.
The Chief Executive Officer, the Board or the Committee may also establish one
or more Company‑wide performance goals which must be achieved for any
Participant to receive an award for that Plan Year.
(c)
Adjustment of Performance Goals

The Chief Executive Officer, the Board or the Committee may make an adjustment
to the performance goals and the target awards (either up or down) during a Plan
Year if they determine that external changes or other unanticipated business
conditions have materially affected the fairness of the goals and have unduly
influenced the Company's ability to meet them. Further, in the event of a Plan
Year of less than 12 months, the Chief Executive Officer, the Board or the
Committee may make an adjustment to the performance goals and the target awards
accordingly, at their discretion.
(d)
Final Award Determinations

At the end of each Plan Year, final awards shall be computed for each
Participant as approved by the Chief Executive Officer, the Committee or the
Board. Final award amounts may vary above or below the target awards, based on
achievement


2

--------------------------------------------------------------------------------




of the pre‑established corporate, subsidiary, divisional, and/or individual
performance goals.
(e)
Award Cap

The Chief Executive Officer, the Committee or the Board may establish guidelines
governing the maximum final awards that may be earned by Participants (either in
the aggregate, by employee groups established for this purpose, or among
individual Participants) in each Plan Year. The guidelines may be expressed as a
percentage of Company‑wide goals or financial measures, or such other measures.
(f)
Pro Rata Target Award Upon a Change in Control

Notwithstanding any other provision of this Plan, upon the occurrence of a
"change in control" of the Company as defined in the Company's Omnibus Stock
Incentive Plan, and as amended from time to time (which definition is hereby
incorporated by reference), each Participant in the employ of the Company or a
subsidiary on the effective date of such change in control shall become entitled
to the target award established for such Participant for the Plan Year in which
the change in control occurs, but only to the extent that such Participant is
not already entitled to a special bonus payout under the provisions of any other
agreement. Such target award shall be prorated based on the number of full
calendar months of service completed by such Participant during such Plan Year
prior to the occurrence of such change in control.
4.
Payment of Final Awards

(a)
Form and Timing of Payments

Final award payments shall be paid no later than March 15 of the Plan Year
following the Plan Year in which the award was earned.
(b)
Awards Under Benefit A ‑ Preservation of Frozen Legacy Pension Make‑Whole
Benefit

The Company provides a pension make‑whole benefit for Participants who are not,
nor at any time become, eligible for SERP Benefit A under the WEC Energy Group
Supplemental Pension Plan (previously, the Wisconsin Energy Corporation
Supplemental Pension Plan) (the "SPP"). The provisions below as well as the
provisions of the 2003 Mezzanine Incentive Plan for WE Power, LLC (the "MEZ
Plan") and the Legacy Wisconsin Energy Corporation Executive Deferred
Compensation Plan (the "Legacy EDCP") collectively provide for a pension
make‑whole benefit with respect to certain historical awards hereunder
("Benefit A" awards), MEZ Plan awards and Legacy EDCP base salary deferrals,
each of which are excluded from compensation under the RAP.


3

--------------------------------------------------------------------------------




The portion of the "pension make‑whole benefit" described in this section 4(b)
shall be provided only in relation to those Benefit A awards earned, vested and
paid before January 1, 2005 (the "Legacy Pension Make‑Whole Benefit"). The
Legacy Pension Make‑Whole Benefit is not subject to Code section 409A. Benefit A
awards earned and vested on or after January 1, 2005 and the Benefit A award
earned in 2004, but paid in 2005 shall not be eligible for a pension make‑whole
benefit hereunder; rather, such awards shall be taken into consideration in
determining any pension make‑whole benefits payable pursuant to the terms of the
SPP. The provisions below describe only the preserved Legacy Pension Make‑Whole
Benefit.
(i)
Benefit Description. The Legacy Pension Make‑Whole Benefit takes into account
compensation attributable to the Benefit A awards hereunder, which are excluded
from calculating a Participant's retirement income under the WEC Energy Group
Retirement Account Plan (previously, the Wisconsin Energy Corporation Retirement
Account Plan) ("RAP"). The benefit provided is the pension benefit that would
have accrued to the Participant's credit under the RAP, taking the Benefit A
awards into account calculated without regard to any limitations imposed by the
Code on benefits or compensation, less the pension benefit that actually accrued
to the Participant's credit under the RAP. The terms and conditions of the RAP
shall provide the governing principles as to the calculation and payment of the
additional pension benefit determined hereunder.

(ii)
Vesting. Any Legacy Pension Make‑Whole Benefit is immediately vested.
Notwithstanding the foregoing, if a Participant becomes eligible for and vests
in SERP Benefit A, the Participant will receive SERP Benefit A in lieu of the
pension make‑whole benefit.

(iii)
Time and Form of Payment. The terms and provisions of the pension make‑whole
benefit set forth in the Legacy EDCP shall govern the time and form of any
Legacy Pension Make‑Whole Benefit.

(c)
Unsecured Interest

No Participant or any other party claiming an interest in amounts earned under
the Plan shall have any interest whatsoever in any specific asset of the
Company. To the extent that any party acquires a right to receive payments under
the Plan, such right shall be equivalent to that of an unsecured general
creditor of the Company.
5.
Termination of Employment

(a)
Termination of Employment Due to Death, Disability or Retirement

In the event a Participant's employment is terminated by reason of death,
"Disability," or "Retirement," the final award determined in accordance with
section 3(d), shall be reduced to reflect participation prior to termination
only. For purposes of this Plan, "Retirement" shall have occurred if the
Participant


4

--------------------------------------------------------------------------------




terminates service either on or after age 55 with at least 10 years of service,
or at or after age 65, and "Disability" shall have the same meaning as in the
Company's long‑term disability plan. The reduced award shall be determined by
multiplying said final award by a fraction, the numerator of which is the number
of full months of employment in the Plan Year and the denominator of which is
12. In the case of a Participant's Disability, the employment termination shall
be deemed to have occurred on the date the Chief Executive Officer, the Board or
the Committee determines the definition of Disability to have been satisfied.
The final award thus determined shall be paid at the time described in
section 4(a).
(b)
Termination of Employment for Other Reasons

In the event a Participant's employment is terminated for any reason other than
death, Disability, or Retirement, all of the Participant's rights to a final
award for the Plan Year then in progress shall be forfeited. However, except in
the event of an employment termination for "Cause," the Chief Executive Officer,
the Board or the Committee may waive such provisions and allow payment of a
prorated award for the portion of that Plan Year that the Participant was
employed by the Company. In such circumstance, the Chief Executive Officer,
Board or Committee, as the case may be, shall determine, in its sole discretion,
the amount of such prorated award. In the event a prorated award is payable
pursuant to this section 5(b), payment shall be made no later than March 15 of
the Plan Year following the Plan Year in which the award was earned. The Chief
Executive Officer, the Board or the Committee, as the case may be, each shall
have the authority to determine whether a Participant has terminated employment
for purposes of this subsection.
Cause shall be defined as:
(i)
the willful and continued failure of the Participant to substantially perform
the Participant's duties (other than failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Participant by the Board, the Committee or an elected
officer of the Company which specifically identifies the manner in which the
Board, the Committee or the elected officer believes that the Participant has
not substantially performed the Participant's duties, or

(ii)
the willful engaging by the Participant in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company. However, no act,
or failure to act, on the Participant's part shall be considered "willful"
unless done, or omitted to be done, by the Participant not in good faith and
without reasonable belief that the Participant's action or omission was in the
best interest of the Company.



5

--------------------------------------------------------------------------------




6.
Short‑Term Dividend Equivalents

This section 6 does not apply to Performance Units awarded on or after
January 1, 2016.
(a)
Eligibility for Short‑Term Dividend Equivalents

A Participant who has also been awarded Performance Units under the WEC Energy
Group Performance Unit Plan (previously, the Wisconsin Energy Corporation
Performance Unit Plan) (the "PUP") shall be eligible to receive Short‑Term
Dividend Equivalents under this Plan with respect to Performance Units awarded
on and after January 1, 2010 and prior to January 1, 2016, as further described
in this section. For each Plan Year that the Company declares a cash dividend on
Company common stock and on behalf of each such Participant, the Company shall
calculate an amount by multiplying (i) the then outstanding Performance Units at
the Target 100% rate for such Performance Units on each dividend declaration
date, times (ii) the amount of the cash dividend paid by the Company on a share
of Company common stock on such date ("Short‑Term Dividend Equivalents"). No
interest or other earnings shall accrue on Short‑Term Dividend Equivalents.
(b)
Vesting

Short‑Term Dividend Equivalents calculated for a Plan Year shall only be payable
upon the attainment of performance goals established prior to the beginning of
each Plan Year (or as soon as practicable thereafter) with the approval of the
Chief Executive Officer, the Board or the Committee. The goals established
pursuant to this section 6(b) may be the same as, or different than, those
established in relation to the target award and may be adjusted pursuant to the
terms of section 3(c). If the performance goals are met, then the Participant
will have a vested right to the Short‑Term Dividend Equivalents. Vested
Short‑Term Dividend Equivalents are payable with respect to any outstanding
Performance Units for the applicable Plan Year, irrespective of the vesting and
payment conditions of the Performance Units as determined under the PUP.
(c)
Payment of Short‑Term Dividend Equivalents

Vested Short‑Term Dividend Equivalents shall be paid to the Participant in a
cash lump sum no later than March 15 of the Plan Year following the Plan Year in
which the Short‑Term Dividend Equivalents vest. If the performance goals are
met, the amount payable to the Participant shall be the value of the vested
Short‑Term Dividend Equivalents accumulated on the Participant's behalf through
the last day of the Plan Year.


6

--------------------------------------------------------------------------------




(d)
Termination of Employment

(i)
Termination of Employment Due to Death, Disability or Retirement

In the event a Participant's employment is terminated by reason of death,
"Disability," or "Retirement," (as such terms are defined in section 5(a), upon
the attainment of performance goals as described in section 6(b), such
Participant shall be entitled to receive those Dividend Equivalents accrued
through the Participant's employment termination date. Section 6(c) shall govern
the payment of any such Short‑Term Dividend Equivalents. All of the
Participant's rights to Short‑Term Dividend Equivalents accrued after the
Participant's employment termination date shall be forfeited.
(ii)
Termination of Employment for Other Reasons

In the event a Participant's employment is terminated for any reason other than
death, "Disability," or "Retirement" (as such terms are defined in section 5(a),
all of the Participant's rights to Short‑Term Dividend Equivalents for the Plan
Year then in progress shall be forfeited. However, except in the event of an
employment termination for "Cause" (as defined in section 5(b)(i) the Chief
Executive Officer, the Board or the Committee may waive such provisions and
allow the Participant to remain entitled to those Short‑Term Dividend
Equivalents accrued while employed by the Company. In such case, sections 6(b)
and 6(c) shall govern the vesting and payment of any Short‑Term Dividend
Equivalents accrued prior to the Participant's employment termination date. The
Chief Executive Officer, the Board or the Committee, as the case may be, each
shall have the authority to determine whether a Participant has terminated
employment for purposes of this subsection.
7.
Rights of Participants

(a)
Employment

Nothing in the Plan shall interfere with or limit in any way the right of the
Company or employing subsidiary to terminate any Participant's employment at any
time, nor confer upon any Participant any right to continue in the employ of the
Company or any subsidiary.
(b)
Nontransferability

No right or interest of any Participant in the Plan shall be assignable or
transferable, or subject to any lien, directly, by operation of law, or
otherwise, including, but not limited to, execution, levy, garnishment,
attachment, pledge, and bankruptcy.


7

--------------------------------------------------------------------------------




8.
Beneficiary Designation

If a Participant dies before receiving all benefits payable under this Plan, any
benefits unpaid at the Participant’s death shall be paid to the beneficiary the
Participant elected for basic life insurance coverage under the Company's group
term life insurance plan. In the absence of any such designation, or if the
beneficiary predeceases the Participant, benefits remaining unpaid at the
Participant's death shall be paid to the Participant's surviving spouse, if
none, to the Participant's descendants by right of representation or, if none,
to the Participant's next of kin determined pursuant to the laws of the state in
which the Company's principal place of business is located as if the Participant
had died unmarried and intestate. In the event of a Participant's divorce, any
designation of the Participant's former spouse as a beneficiary shall be void
unless after the divorce the Participant completes a new designation naming such
former spouse as a beneficiary.
9.
Amendments

(a)
The Board or the Committee, in its sole discretion, without notice, at any time
and from time to time, may modify or amend, in whole or in part, any or all of
the provisions of the Plan, or suspend or terminate it entirely; provided,
however, that no such modification, amendment, suspension, or termination may,
without the consent of a Participant (or beneficiary in the case of the death of
the Participant), reduce the right of a Participant (or beneficiary as the case
may be) to a payment or distribution hereunder of a final award to which such
individual is entitled. The Chief Executive Officer may also make amendments to
the Plan at any time, consistent with the authority delegated to the Chief
Executive Officer in paragraph (b) below.

(b)
The Chief Executive Officer may amend the Plan at any time, provided such
amendment is administrative or technical in nature and will not have a material
financial effect on the Company. An amendment of the nature described in this
paragraph shall be referred to as an "immaterial or technical" amendment. The
determination that an amendment satisfies the criteria for an immaterial or
technical amendment shall be made by the Chief Executive Officer in his or her
sole discretion.

10.
Miscellaneous

(a)
The Chief Executive Officer, the Board or the Committee may establish, amend or
rescind from time to time rules and regulations which are necessary or desirable
in connection with the Plan. The Chief Executive Officer may not act on any
matter involving the Chief Executive Officer's own participation in this Plan.
The Company shall have the right to withhold from any amounts payable under this
Plan any taxes or other amounts required to be withheld by any governmental
authority.

(b)
If the Committee determines in its discretion that a benefit under this Plan is
to be paid to a minor, a person declared incompetent or to a person incapable of



8

--------------------------------------------------------------------------------




handling the disposition of that person's property, the Committee may direct
payment of such benefit to the guardian, legal representative or person having
the care and custody of such minor, incompetent or incapable person. The
Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant's beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.
(c)
Participation in this Plan, or any modifications thereof, or the payment of any
benefits hereunder, shall not be construed as giving to the Participant any
right to be retained in the service of the Company or its subsidiaries, limiting
in any way the right of the Company or its subsidiaries to terminate the
Participant's employment at any time, evidencing any agreement or understanding,
express or implied, that the Company or its subsidiaries will employ the
Participant in any particular position or at any particular rate of compensation
and/or guaranteeing the Participant any right to receive a salary increase in
any year, such increase being granted only at the sole discretion of the
Compensation Committee of the Board.

(d)
The Company, or its subsidiaries, or their Boards of Directors or any committees
thereof, or any officer or director of the Company or its subsidiaries or any
other person shall not be liable for any act or failure to act hereunder, except
for fraud.

(e)
This Plan shall be governed by and construed in accordance with the laws of the
State of Wisconsin, to the extent not preempted by federal law, without
reference to conflicts of law principles.





9